DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 20, 22, 23, 27, 28, 32-34, 37, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Telep US 2012/0181468.
	Regarding independent claim 19, Telep which is considered the closest prior art, (the reference signs and paragraphs between parentheses apply to this document) disclose:

A rotatable valve assembly (abstract, fig.2, valve 10) operative in a cylinder head of an internal combustion engine (parag. 0023), the rotatable valve assembly comprising: a valve body mating with a valve opening in the cylinder head (fig.2,valve body 60); a rotatable valve shaft (fig.2, stem 62) attached to the valve body such that the rotatable valve shaft being parallel to the valve body (figs.2, 4,parag. 0005,0038) the rotatable shaft is rotatably supported in the cylinder head to thereby enable rotation of the rotatable valve shaft (fig.3, parag. 0031) and the valve body about a predetermined rotation axis and by a predetermined rotation angle (fig.4, parag. 0040, 0044); and a valve arm attached to a rotatable valve shaft's end such that the valve arm being perpendicular to the rotatable valve shaft (fig.3, stem 62,lever 88, parag. 0037) the valve arm is arranged to operate the rotation of the rotatable valve shaft and the valve body (figs. 5, 6, 

Regarding claims 20 and 22, Telep further teaches a rotatable valve shaft passes through a center- point of the valve body (figs.2, 3);

Regarding claim 23, Telep further teaches a rotatable valve shaft is offset with respect to a center-point of the valve body (parag.004, 0043);

Regarding claims 27, 28, Telep further teaches a valve body is selected from a group consisting of: a circle, ellipse, oval and round rectangle (parag. 0022, cylindrical and elliptical shape);

Regarding claims 32, 33, Telep further teaches a valve body comprises a tapered surface on a junction between a valve body's lateral surface and a valve body's anterior surface (figs. 6,10, portion 108 ,parag. 0041);

Regarding claim 34 and 38, Telep further teaches a lever-like shape of the valve arm (Telep, fig-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Telep, as applied above, in view of Hodebourg US 2015/0275709.
Regarding claims 24-26, Hodebourg, which belongs to the same field of art, discloses valve unit comprises a shaft offset relative to the valve body (Hodebourg, figs.5, 7,10, shutter 5, pin 7, parag. 0026, 0067, 0068) In view of this disclosure, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to implement the valve shaft offset of Hodebourg in the valve assembly of Telep in order to increase the sealing area of the valve assembly;
Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Telep, as applied above, in view of Elsasser US 2011/0265754.
Regarding claim 29, Elsasser, which belongs to the same field of art, discloses valve unit comprises a rotary valve shaft which is driven by a crankshaft (Elsasser, fig.l, valve 3, shaft 19, parag. 0020, 0032) In view of this disclosure, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to use different mechanism to drive the valve body of Telep (mutatis mutandis) in order to open/close the rotation valve;

Regarding claims 30, 31, Elsasser further teaches a spring arranged to drive the valve body into a closed position to thereby close the valve opening (fig. 7, spring 21);

Claims 36 are rejected under 35 U.S.C. 103 as being unpatentable over Telep, as applied above, in view of Von Willich US 2005/0236597.
Regarding claim 36, Von Willich, which belongs to the same field of art, discloses a toothed actuator for rotatable valve shaft (Von Willich, figs.1-3, toothed quadrant 2, shaft 1, parag. 0015) In view of this disclosure, it would have been obvious to one of ordinary skill in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844.  The examiner can normally be reached on 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH J DALLO/Primary Examiner, Art Unit 3747